DETAILED ACTION
	The instant application having Application No. 17/307,952 filed on 05/04/2021 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 27-29, 36-37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites the limitation “..a first portion of a data structure that comprises a plurality of entries...” in line 6.  It is unclear if a first portion or a data structure that comprises a plurality of entries.

	Claim 27 recites the limitation “..wherein the entry representation value, the first representation value, and the second representation value include a respective cryptographic hash.” It is unclear if each of the representation value includes a cryptographic hash, or three of the representation values includes one common cryptographic hash.

	Claim 28 recites the limitations “..the data included...” in line 6 and “the second state root value” in line 8.  There are lack of antecedent basis for these limitations in the claim.

	Claim 29 recites the limitation “accessing third portion data ...” in line 5. Which should be changed to “accessing the third portion data ...”

	Claim 36 recites the limitation “..that are generated...” in line 6.  It is unclear which elements are being generated here.
	In addition, claim 36 also recites “..the at lease...” which should be changed to “..the at  least one processor...”

	Claim 37 recites the limitation “..setting the first node to be permissioned to access the first portion.” It is unclear why this is done, since in claim 21, the first node is already permissioned to access the first portion.

	Claim 40 recites the limitations “..the at least one processor...” in lines 11-13.  There is a lack of antecedent basis for this limitation in the claim.

                                                     Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

At least claims 21 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 & 10 of U.S. Patent No. 11,030,331. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are a subset of the claims in the patent.

                Instant Application 
              Patent No. 11,030,331
Claim 40:
A computer-implemented method, comprising: 
     receiving, with one or more processors, a first state root value from a first node that is permissioned to access a first portion of a data structure that comprises a plurality of entries, wherein an entry representation value of a respective entry of the plurality of entries is used to link the plurality of entries to form the data structure, wherein the first state root value includes a first representation value of data associated with the first portion of the data structure; 

   






     generating, with one or more processors, a global state root value based on a second representation value of data including the first state root value; 
















     updating, with one or more processors, a second portion of the data structure based on the global state root value, wherein the first node and the at least one processor are permissioned access to the second portion of the data structure, and the at least one processor is not permissioned access to the first portion of the data structure; and

     storing, with one or more processors, the updated data structure.
Claim 10:
A method, comprising: 
     receiving, with a computer system, a first message at a first node of a plurality of nodes, wherein: 
the first node is permissioned to access a first portion of a data structure, the data structure comprising a plurality of entries, respective entries among the plurality of entries comprising identifiers of entries among the plurality of entries to which the respective entries are linked by the data structure, and the respective entries among the plurality of entries comprising respective hash values of the respective entries to which the respective entries are linked by the data structure; 
     determining, with the computer system, a first state root value by hashing the first message and by hashing one or more other messages received at the first node; 
     updating, with the computer system, the first portion of the data structure based on the first state root value; 
     determining, with the computer system, a global state root value, wherein: 
          determining the global state root value comprises hashing the first state root value and a second state root value, the second state root value corresponding to messages received at a second node of the plurality of nodes; 
          the second node is permissioned to access a second portion and third portion of the data structure, but is not permissioned to access the first portion of the data structure, and the first node is permissioned to access the second portion, but not permissioned to access the third portion of the data structure; 
          a third node of the plurality of nodes is not permissioned to access the first portion or the third portion of the data structure, and wherein the first portion and the third portion of the data structure are private subspaces of the data structure; 
     updating, with the computer system, the second portion of the data structure based on the global state root value; and 
    




 storing, with the computer system, the updated data structure.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claim 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The following is an analysis of claim 21 under the 2019 Revised Patent Subject Matter Eligibility Guidance.

Step 1: is the claim directed to a process, machine, manufacture or composition of matter:
Step 1 Analysis: Yes, claim 21 is a method claim.

Step 2A-Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon?
Step 2A-Prong One Analysis: Yes, claim 21 recites an abstract idea. Claim 21 recites the limitations “receiving, with one or more processors, a first state root value...,” “generating, with one or more processors, a global state root value based on a second representation value of data...,” “updating, with one or more processors, a second portion of the data structure based on the global state root value...,” and “storing, with one or more processors, the updated data structure.” 
These limitations of receiving a first state root value, generating a global state root value based on a second representation value of data, updating a second portion of the data structure and storing the updated data structure comprise a process that, under broadest reasonable interpretation, pertain to updating information and storing updated information, a fundamental economic practice and a method of organizing human activity. That is, other than reciting “..with one or more processors..” nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to updating information and storing updated information. If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claim falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, claim 21 recites an abstract idea.    

Step 2A-Prong Two: Do the claims recite additional elements that integrate the judicial exception into a practical application?
Step 2A-Prong Two Analysis: Claim 21 recites the additional elements such as a first node that is permissioned to access a first portion of a data structure that comprises a plurality of entries, wherein an entry representation value of a respective entry of the plurality of entries is used to link the plurality of entries to form the data structure.., wherein the first node and the at least one processor are permissioned to access to the second portion of the data structure, and the at least one processor is not permissioned to access to the first portion of the data structure are recited at a high level of generality (i.e.: a generic computer apparatus that is permissioned/allowed to access certain portion of the data structure) such limitations amount to no more than elements for applying the abstract ideas. The additional elements serve only to generally link the use of the judicial exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application. 

Step 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception?
Step 2B Analysis: No. As described in the step 2A-Prong Two Analysis above, the additional elements of a first node that is permissioned to access a first portion of a data structure that comprises a plurality of entries, wherein an entry representation value of a respective entry of the plurality of entries is used to link the plurality of entries to form the data structure.., wherein the first node and the at least one processor are permissioned to access to the second portion of the data structure, and the at least one processor is not permissioned to access to the first portion of the data structure amount to no more than generic computer to apply the judicial exception.  Merely applying a judicial exception using generic computer cannot provide an inventive concept.  As such, claim 21 is not patent eligible.

	Claims 22-40 are also rejected for the same rationale as claim 21 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438